Exhibit 10.1

The Finish Line, Inc.
2009 Incentive Plan
Restricted Stock Award Agreement

Time Based Restricted Stock

Name of Participant:

I am pleased to inform you that the Compensation Committee of the Board of
Directors of The Finish Line, Inc. (the “Committee”) has approved a grant to you
of an Award of Restricted Stock of The Finish Line, Inc., an Indiana corporation
(the “Company”), as described in this The Finish Line, Inc. 2009 Incentive Plan
Restricted Stock Award Agreement, which includes Exhibit A to this Agreement
(this “Agreement”).

1. Grant of Restricted Stock. The Company hereby grants to you an Award of the
number of shares of Restricted Stock set forth next to “Number of Shares
Awarded” on Exhibit A (for purposes of this Agreement “Stock” represented by the
shares of Restricted Stock are the Company’s shares of the class of Common Stock
checked next to “Class of Shares Awarded” on Exhibit A), subject to the terms,
conditions and provisions of The Finish Line, Inc. 2009 Incentive Plan (as
amended, the “Plan”), which is incorporated herein by reference, and this
Agreement. Except to the extent expressly provided herein, capitalized terms
used in this Agreement shall have the same meaning ascribed thereto in the Plan.

2. Restrictions. Subject to the provisions of the Plan and this Agreement,
during the period commencing on the date set forth next to “Grant Date” on
Exhibit A (the “Grant Date”) and ending on the date the Restricted Stock is
Vested pursuant to Section 3 of this Agreement, you shall not be permitted to
sell, assign, margin, transfer, encumber, convey, gift, alienate, hypothecate,
pledge or dispose of the Restricted Stock.

3. Vesting. You will not own the Restricted Stock free and clear of the
restrictions imposed by the Plan and this Agreement until your Restricted Stock
is “Vested,” which will occur as set forth under “Vesting Schedule” on
Exhibit A. The terms set forth in the “Vesting Schedule” on Exhibit A shall
govern the forfeiture of the Restricted Stock if you suffer a Termination of
Employment prior to the Restricted Stock becoming Vested. Notwithstanding the
foregoing and notwithstanding anything to the contrary contained herein or in
the Plan,

(a) In the event you suffer a Termination of Employment by reason of your
Retirement (as hereinafter defined), then all unvested Restricted Stock shall
fully vest, and any restrictions shall lapse, upon the date of such Termination
of Employment due to Retirement. “Retirement” means a Termination of Employment
as a result of your resignation on or after you reach age 65 or prior to
reaching age 65 if approved by the Company in its sole discretion. The Company
shall have the sole right and authority to determine whether your Termination of
Employment is a Retirement and such determination by the Company shall be final
and binding on you.

(b) In the event you suffer a Termination of Employment by reason of your death
or your inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months (“Permanent Disability”), then all
unvested Restricted Stock shall fully vest, and any restrictions shall lapse,
upon the date of such Termination of Employment due to death or Permanent
Disability. You shall not be deemed to have a Permanent Disability until proof
of the existence thereof shall have been furnished to the Company in such form
and manner, and at such times, as the Company may require and you agree that any
determination by the Company that you do or do not have a Permanent Disability
shall be final and binding upon you.

4. Shareholder Rights. During the period the Restricted Stock is not Vested, you
shall have, with respect to the shares of Restricted Stock, the right to vote
the shares and the right to receive dividends and distributions.

5. Issuance of Certificates. If any certificate is issued representing the
Restricted Stock, that certificate shall contain any legend deemed appropriate
by the Company and that certificate may be retained by the Company and you agree
to execute any share power in blank deemed appropriate by the Company. As soon
as practicable after the Restricted Stock is Vested, the Company shall cause
certificates for the appropriate number of shares of the Stock to be issued to
you.

6. Award Subject to Plan. This Award of Restricted Stock is granted pursuant to
the Plan, as in effect on the Grant Date, and is subject to all the terms and
conditions of the Plan as the same may be amended from time to time and the
rules, guidelines and practices governing the Plan adopted by the Committee;
provided, however, that no such amendment shall materially impair your rights
under this Agreement without your consent. A copy of the Plan and the prospectus
has been furnished to you. The Company shall, upon written request, send a copy
of the Plan, in its then current form, and the prospectus, in its then current
form, to you. In the event of any conflict between the terms, conditions and
provisions of the Plan and this Agreement, the terms, conditions and provisions
of the Plan shall control, and this Agreement shall be deemed to be modified
accordingly.

7. Payment of Withholding Taxes. If the Company becomes obligated to withhold an
amount on account of any federal, state or local income tax imposed as a result
of this Award of Restricted Stock or the vesting or lapsing of restrictions with
respect to this Award of Restricted Stock (such amount shall be referred to
herein as the “Withholding Liability”), you agree to pay the Withholding
Liability to the Company at such time and in such manner as is required by the
Company. The obligations of the Company under the Plan and this Agreement shall
be conditional on such payment or arrangements, and the Company and its
Affiliates shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to you.

8. Notices. All notices and other communications required or permitted to be
given under the Plan or this Agreement shall be in writing or other form
approved by the Committee and shall be deemed to have been duly given as follows
(a) if to the Company mailed first class, postage prepaid 3308 North Mitthoeffer
Road, Indianapolis, Indiana 46235 to the attention of the Secretary of the
Company; or (b) if to you then delivered personally, mailed first class, postage
prepaid at your last address known to the sender at the time the notice or other
communication is sent or delivered, or by e-mail, interoffice mail, intranet or
other means of office communication determined by the Committee.

9. Stock Exchange Requirements; Applicable Laws. You agree to comply with all
laws, rules, and regulations applicable to the grant and vesting of each Award
of Restricted Stock and the sale or other disposition of Stock received pursuant
to each Award of Restricted Stock, including, without limitation, compliance
with the Company’s insider trading policies. The Stock you receive under the
Plan will have been registered under the Securities Act of 1933, as amended (the
“1933 Act”). If you are an “affiliate” of the Company, as that term is defined
in Rule 144, promulgated pursuant to the 1933 Act (“Rule 144”), you may not sell
the Stock received pursuant to an Award of Restricted Stock except in compliance
with Rule 144. Certificates representing Stock issued to an “affiliate” of the
Company may bear a legend setting forth such restrictions on the disposition or
transfer of the Stock as the Company deems appropriate to comply with federal
and state securities laws.

10. No Employment or Continued Service Rights. Nothing contained herein shall be
deemed to alter the relationship between the Company or an Affiliate and you, or
the contractual relationship between you and the Company or an Affiliate if
there is a written contract regarding such relationship. Nothing contained
herein shall be construed to constitute a contract of employment between the
Company or an Affiliate and you. The Company or an Affiliate and you continue to
have the right to terminate the employment or service relationship at any time
for any reason, except as provided in a written contract. The Company or an
Affiliate shall have no obligation to retain you in its employ or service as a
result of the Plan, this Agreement or the Award of Restricted Stock. There shall
be no inference as to the length of employment or service hereby, and the
Company or an Affiliate reserves the same rights to terminate your employment or
service as existed prior to you becoming a Participant in the Plan, entering
into this Agreement or receiving the Award of Restricted Stock.

11. Governing Law and Venue. This Agreement and the Award of Restricted Stock
granted hereunder shall be governed by and construed and enforced in accordance
with the laws of the State of Indiana, without regard to conflict of law
principles thereof. In the event of litigation arising in connection with
actions under this Agreement and/or the Award of Restricted Stock, you agree
that you shall submit to the jurisdiction of courts located in Marion County,
Indiana, or to the federal district court that encompasses said county.

12. Entire Agreement. This Plan and this Agreement constitutes the entire
agreement with respect to the subject matter hereof and thereof, provided that
in the event of any inconsistency between the Plan and this Agreement, the terms
and conditions of this Plan shall control.

13. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one document.

In Witness Whereof, this The Finish Line, Inc. 2009 Incentive Plan Restricted
Stock Award Agreement is executed by the Parties on the Grant Date.

The Finish Line, Inc.

By:
Printed:
Title:


Accepted and Agreed to:

(Signature)

(Printed Name)

Exhibit A

Schedule of Award

The Finish Line, Inc.
2009 Incentive Plan

Participant Information:

     
(Participant Name)
  (Participant Street Address, City, State and Zip Code)
 
   

Grant Date:

Number of Shares Awarded:

Class of Shares Awarded: Class A Shares Class B Shares

Vesting Schedule:

Except as otherwise provided in Section 3 of this Agreement, if you suffer a
Termination of Employment prior to the close of business on the last day of
fiscal year        none of the shares of Restricted Stock shall be Vested and
all shares of Restricted Stock shall be forfeited.

